              Case 5:18-cv-04135 Document 1 Filed 10/11/18 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                                   Plaintiff,

               v.                                                                Civil No. 18-4135

STACY ANN WHITE, AMERICAN GENERAL
FINANCE, INC. (n/k/a ONEMAIN FINANCIAL
SERVICES, INC.), TOPEKA PULMONARY, P.A.
(n/k/a PULMONARY & SLEEP ASSOCIATES,
P.A.), TRACEY JO HOLTOM (a/k/a TRACEY JO
ARNDT), and THE UNKNOWN SPOUSE, IF
ANY, OF STACY ANN WHITE,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Jackie A. Rapstine, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon Defendants in the following manner:

                a.      Defendant Stacy Ann White (borrower) may be served by delivering a copy

                        of the Summons and Complaint to her at 200 NW Redbud Circle, Apt. 3,

                        Topeka, Kansas 66617, within the jurisdiction of this Court.

                b.      Defendant American General Finance, Inc. (n/k/a Onemain Financial

                        Services, Inc.) may be served by delivering a copy of the Summons and

                        Complaint to its Registered Agent, The Corporation Company, Inc., at 112
             Case 5:18-cv-04135 Document 1 Filed 10/11/18 Page 2 of 9




                      SW 7th Street, Suite 3C, Topeka, Kansas 66603, within the jurisdiction of

                      this court.

               c.     Defendant Topeka Pulmonary, P.A. (n/k/a Pulmonary & Sleep Associates,

                      P.A.), whose business status is currently listed as forfeited with the Kansas

                      Secretary of State, may be served by delivering a copy of the Summons and

                      Complaint to the Kansas Secretary of State, Kris W. Kobach, at Memorial

                      Hall, 1st Floor, 120 SW 10th Avenue, Topeka, Kansas 66612, pursuant to

                      K.S.A. § 60-604(f), within the jurisdiction of this court.

               d.     Defendant Tracey Jo Holtom (a/k/a Tracey Jo Arndt) may be served by

                      delivering a copy of the Summons and Complaint to her at 1400 North Point

                      Court, Wichita, Kansas 67002, within the jurisdiction of this Court.

               e.     The Unknown Spouse of Defendant Stacy Ann White may be served by

                      delivering a copy of the Summons and Complaint to him at 200 NW Redbud

                      Circle, Apt. 3, Topeka, Kansas 66617, within the jurisdiction of this Court.

       3.      Defendant Stacy Ann White executed and delivered to Plaintiff, acting through the

Rural Housing Service, United States Department of Agriculture, a promissory note on June 11,

1997, in which she promised to pay Plaintiff the principal amount of $18,450.00, together with

interest thereon at the rate of 7.2500 percent (7.2500%) per annum on the unpaid balance. As

consideration for this note, Plaintiff made a Rural Housing loan to Defendant Stacy Ann White,

pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A

true and correct copy of the Promissory Note is attached as Exhibit A.

       4.      On January 2, 2006 (effective date December 11, 2005), Defendant Stacy Ann

White executed and delivered to Plaintiff, acting through the Rural Housing Service, United States



                                                2
             Case 5:18-cv-04135 Document 1 Filed 10/11/18 Page 3 of 9




Department of Agriculture, a Reamortization Agreement, wherein the reamortized amount (unpaid

principal plus interest) became the principal debt of $19,999.64 with interest at 7.2500% per

annum. A true and correct copy of the Reamortization Agreement is attached as Exhibit B.

       5.      On or about June 11, 1997, Defendant Stacy Ann White executed and delivered to

Plaintiff, acting through the Rural Housing Service, United States Department of Agriculture, an

assumption agreement wherein Defendant agreed to assume the entire unpaid indebtedness under

a promissory note and real estate mortgage previously executed by Defendant Tracey Jo Holtom

(a/k/a Tracey Jo Arndt) on or about July 7, 1993, in which Defendant Tracey Jo Holtom (a/k/a

Tracey Jo Arndt) promised to pay Plaintiff the principal amount of $66,950.00, together with

interest thereon at the rate of 7.2500 percent (7.2500%) per annum on the unpaid balance.

       6.      Defendant Stacy Ann White agreed that the provisions of the promissory note and

real estate mortgage previously executed by Defendant Tracey Jo Holtom (a/k/a Tracey Jo Arndt)

would remain in full force and effect, except as modified in the assumption agreement. Defendant

Stacy Ann White further agreed to assume the obligations and be bound by and comply with all

covenants, agreements and conditions contained in the promissory note and real estate mortgage,

except as modified in the assumption agreement, as if Defendant Stacy Ann White had executed

them on the original dates of the documents as principal obligor. A true and correct copy of the

assumption agreement is attached as Exhibit C.

       7.      On January 2, 2006 (effective date December 11, 2005), Defendant Stacy Ann

White executed and delivered to Plaintiff, acting through the Rural Housing Service, United States

Department of Agriculture, a Reamortization Agreement, wherein the reamortized amount (unpaid

principal plus interest) became the principal debt of $76,282.12 with interest at 7.2500% per

annum. A true and correct copy of the Reamortization Agreement is attached as Exhibit D.



                                                 3
             Case 5:18-cv-04135 Document 1 Filed 10/11/18 Page 4 of 9




       8.      Previous Reamortization Agreements are attached as Exhibits E and F.

       9.      To secure the payment of the indebtedness, Defendant Stacy Ann White did, on

June 11, 1997, execute and deliver a purchase-money security interest in the form of a real estate

mortgage upon certain real estate located in Shawnee County, Kansas, within the jurisdiction of

this Court, described as follows:

               Lot 1, Block B, Franklin Subdivision No. 2, in the City of Auburn,
               Shawnee County, Kansas

               Subject to real estate mortgage dated July 7, 1993, executed by
               Tracey Jo Holtom aka Tracey Holtom, a single person to the
               Farmers Home Administration, in the sum of $66,950.00, recorded
               on July 8, 1993, in Book 2816 Pages 925-928.

This real estate mortgage was filed for record on June 18, 1997, in the office of the Register of

Deeds of Shawnee County, Kansas, in Book Vol. 3131 at Pages 547-552. A true and correct copy

of the Mortgage is attached as Exhibit G.

       10.     Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. 3550.162, the Real Estate Mortgage also secures the recapture

of interest credit or subsidy granted to Defendant Stacy Ann White. The total amount of interest

credit or subsidy subject to recapture is $63,629.05, such amount to be recovered in rem only, and

only after recovery of the principal (including advances and other recoverable costs) and accrued

interest through the date of any judgment. A true and correct copy of the Interest Credit Subsidy

Repayment Agreement is attached as Exhibit H.

       11.     Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A, B, C, D, E, F, G, and H.

       12.     Defendant Stacy Ann White failed to pay Plaintiff installments of principal and

interest when due in violation of the provisions of the liability and security documents set out



                                                4
              Case 5:18-cv-04135 Document 1 Filed 10/11/18 Page 5 of 9




above. Plaintiff has elected to exercise its option to declare the entire unpaid principal balance plus

interest to be immediately due and payable and has made demand for these amounts. No payment

has been received.

        13.       The amount due on the promissory note, assumption agreement, and mortgage is

principal in the amount of $82,391.30 (including unpaid principal of $75,941.46, escrow replenish

of $3,314.96, agency title report fees of $295.00, nonsufficient funds of $30.00, escrow fees of

$2,765.60, and late fees of $44.28) as of July 2, 2018; plus interest in the amount of $17,295.84

(including interest on principal of $16,849.10 and interest on advances of $446.74) accrued to July

2, 2018; plus interest accruing thereafter at the daily rate of $15.7865 (including daily interest on

principal of $15.0843 and daily interest on advances of $0.7022) to the date of judgment; plus

administrative costs pursuant to the promissory note, assumption agreement, and mortgage; plus

filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest

thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action

presently and in the future incurred.

        14.       There is also due and owing Plaintiff, in rem, the amount of $63,629.05 for interest

credit or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth

in 28 U.S.C. § 1961; and foreclosure of all Defendants' interests in the subject real estate.

        15.       No other action has been brought for recovery of these sums and no payment has

been received.

        16.       Plaintiff has completed all loan servicing requirements of Title V of the Housing

Act of 1949, 42 U.S.C. § 1471, et seq.

        17.       The following Defendants may claim an interest in the real estate that is the subject

of this action:



                                                    5
              Case 5:18-cv-04135 Document 1 Filed 10/11/18 Page 6 of 9




                a.       Defendant American General Finance, Inc. (n/k/a Onemain Financial

                         Services, Inc.) may claim an interest in the subject real property as a lien

                         creditor pursuant to a promissory note and mortgage dated July 30, 2002,

                         and recorded on July 31, 2002, in Book 3674 at Page 63.

                b.       Defendant Topeka Pulmonary, P.A. (n/k/a Pulmonary & Sleep Associates,

                         P.A.) may claim an interest in the subject real property pursuant to a

                         judgment lien filed in Shawnee County Case No. 05-MV-606 on November

                         30, 2005, refiled on November 3, 2010, with a Bench Warrant filed on

                         November 21, 2016.

                c.       Defendant Tracey Jo Holtom (a/k/a Tracey Jo Arndt) may claim an interest

                         in the subject real property pursuant to a mortgage dated July 7, 1993, filed

                         for record on July 8, 1993, in Book 2816 at Pages 925-928.

                d.       The Unknown Spouse of Defendant Stacy Ann White may claim a marital

                         interest in the subject real property.

        18.     The indebtedness due Plaintiff by Defendant Stacy Ann White is a first and prior

lien on the property described above.

        19.     The interests of Defendants are junior and inferior to the interests of Plaintiff United

States of America.

        20.     Less than one-third (1/3) of the original indebtedness secured by the mortgage was

paid prior to default.

        Plaintiff demands in rem judgment against Defendant Stacy Ann White in the sum of

principal in the amount of $82,391.30 (including unpaid principal of $75,941.46, escrow replenish

of $3,314.96, agency title report fees of $295.00, nonsufficient funds of $30.00, escrow fees of



                                                    6
              Case 5:18-cv-04135 Document 1 Filed 10/11/18 Page 7 of 9




$2,765.60, and late fees of $44.28) as of July 2, 2018; plus interest in the amount of $17,295.84

(including interest on principal of $16,849.10 and interest on advances of $446.74) accrued to July

2, 2018; plus interest accruing thereafter at the daily rate of $15.7865 (including daily interest on

principal of $15.0843 and daily interest on advances of $0.7022) to the date of judgment; plus

administrative costs pursuant to the promissory note, assumption agreement, and mortgage; plus

filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest

thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action

presently and in the future incurred.

       Plaintiff also demands foreclosure of all Defendants' interests in the subject real estate.

       Plaintiff further demands in rem judgment in the amount of $63,629.05 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

       Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

estate described herein and that such advances as Plaintiff may be authorized and required to pay

for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the security

during the pendency of this proceeding be allowed as a first and prior lien on the security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interests of all Defendants.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

       Plaintiff further demands that all legal right, title and interest which Defendants have in the

real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption period not to exceed



                                                  7
             Case 5:18-cv-04135 Document 1 Filed 10/11/18 Page 8 of 9




three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that the sale be subject

to any unpaid real estate taxes, special assessments and easements of record.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the sale

without paying funds into the Court, which bid shall satisfy the requirement for a cash sale, and

that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff=s in rem judgment against
                       Defendant Stacy Ann White;

               (4)     Plaintiff=s in rem judgment against Defendant Stacy Ann White;

               (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                       credit or subsidy subject to recapture;

               (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff further demands that all right, title, and interest in and to the real estate of

Defendants, and of all persons claiming by, through or under them be decreed to be junior and

inferior to Plaintiff's Mortgage and be absolutely barred and foreclosed.

       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in full,

complete, and peaceful possession of the real property.




                                                 8
             Case 5:18-cv-04135 Document 1 Filed 10/11/18 Page 9 of 9




                                                    Respectfully submitted,

                                                    STEPHEN R. MCALLISTER
                                                    United States Attorney
                                                    District of Kansas

                                                    s/ Jackie A. Rapstine
                                                    JACKIE A. RAPSTINE
                                                    Assistant United States Attorney
                                                    Ks. S.Ct. No. 11625
                                                    290 Federal Bldg.
                                                    444 SE Quincy Street
                                                    Topeka, Kansas 66683
                                                    PH: (785) 295-2850
                                                    FX: (785) 295-2853
                                                    Email: jackie.rapstine@usdoj.gov
                                                    Attorneys for Plaintiff


                              REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be held

in the City of Topeka, Kansas.

                                                    s/ Jackie A. Rapstine
                                                    JACKIE A. RAPSTINE
                                                    Assistant United States Attorney




                                                9
                   Case 5:18-cv-04135 Document 1-1 Filed 10/11/18 Page 1 of 3




USDA-RHS
Form FmHA 1940-16
(Rev. 10-96)




                                                   PROMISSORY NOTE

Type of Loan SECTION 502                                                          Loan No.

Date:   June 11          / 1997

                                                   761 Porter
                                                         (Property Address)


                           _..;;.A~ub;.;.;..,;;u~r~n'--"~~~~' Shawnee         , Kansas
                                  (City or Town)                  (County)          (State)



BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
States of America, acting through the Rural Housing Service (and its successors}("Government") $ 18,450. oo
(this amount is called "principal"), plus interest.

INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will
pay interest at a yearly rate of 7 . 2 so % .The interest rate required by this section is the rate I will pay both before
and after any default described below.

PAYMENTS. l agree to pay principal and interest using one of two alternatives indicated below:

D    I. Principal and Interest payments shall be temporarily deferred. The interest accrued to                  ,_
shall be added to the principal. The new principal and later accrued Interest shall be payable in                regular
amortized installments on the date Indicated in the box below. I authorize the Government to enter the amount of
such new principal here: $                         , and the amount of such regular installments in the box below when
such amounts have been determined. I agree to pay principal and interest In Installments as indicated in the box below.

 [i] II. Payments shall not be deferred. I agree to pay principal and interest in 3 96
                                                                                 - - - - - installments as indicated in
the box below.

I will pay principal and interest by making a payment every month.
I will make my monthly payment on the..l:1:..!:.hday of each month beginning on July 11               , 1S97 and continuing
for BS      months. I will make these payments every month until I have paid all of the principal and interest and any
other charges described below that I may owe under this note. My monthly payments will be applied to Interest
before principal. If on June 11         ,2030 , I still owe amounts under this note, I will pay those amounts in full on
that date, which ls called the "maturity date."                                                  '
My monthly payment will be $ 122. 78                    . I will make my monthly payment at the post office
 address noted on my billing statement                                 or a different place if required by the Government.

PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the
type of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present
regulations of the Government and to its future regulations not inconsistent with the express provisions of this note.


                                                                                                   Exhibit A
                   Case 5:18-cv-04135 Document 1-1 Filed 10/11/18 Page 2 of 3



LA TE CHARGES. If the Government has not received the full amount of any monthly payment by the end of -    1~
                                                                                                              "--~
days after the date it is due, I will pay a late charge. The amount of the charge will be 4. o oo       percent of my
overdue payment of principal and interest. twill pay this charge promptly, but only once on each late payment. ·

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
payment of principal only Is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

     I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will
use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial
prepayment, there will be no changes in the due date or in the amount of my monthly payment unless the Government
agrees in writing to those changes. Prepayments will be applied to my loan in accordance with the Government's
regulations and accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit from
other sources at reasonable rates and terms for the purposes for which the Government Is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or
(3) is sold or title is otherwise conveyed, voluntarity or involuntarily, the Government may at its option declare the
entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately
pay off the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. ( agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, t will apply for and accept a loan in a sufficient amount
to pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 602
of the Housing Act of 1949 to compensate for my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of payment
assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The prov1s1ons of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I wilt be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain
date, the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I
owe, and any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when
I am in default, the Government does not require me to pay immediately as describe in the preceding sentence, the
Government will still have the right to do so if I am in default at a later date. If the Government has required me to
immediately pay in full as described above, the Government will have the right to be paid back by me for all of Its
costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
include, for example, reasonable attorney's fees.




                                                            2
                                                                                           Account#
                                  Case 5:18-cv-04135 Document 1-1 Filed 10/11/18 Page 3 of 3



  NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will
  be given by delivering it or by malling it by first class mall to me at the property address listed above or at a different
· address if I give the Government a notice of my different address. Any notice that must be given to the Government
  will be given by mailing it by first class mail to the Government at USDA / Rural Housing Service, c/o customer
  service Branch, P.O. Box 6688.9, St. Louis, MO 63166                     , or at a different address if I am given a notice of
  that different address.

 OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
 personalfy obligated to keep all of the promises made in this note, includfng the promise to pay the full amount owed.
 Any person who is a guarantor, surety, or endorser of this note Is also obligated to do these things. The Government
 may enforce its rights under this note against each person individually or against all of us together. This means that
 any one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to
 each person signing this note.

 WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
 dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
 dishonor" means the right to require the Government to give notice to other persons that amounts due have not been
 paid.

 WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan application
 may result in the termination of program assistance currently being received, and the denial of future federal
 assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017 •
                                                             ...

~.;,;:-::..···o.::.t:=~~~:..;;.L.~>=.(=~"""""'~-:,..<...,J.:..,. .\"""\.,...·-\C""'...J_'
                                      Borrower
                                                                                     _ _ _ _ _ sea1
                                                                                                          ----=~---· --··-··,.. --~----~Seal
                                                                                                                  Borrower .
                  !
 _ _ _ _\_
         . _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                                                                                                          ·------~--------~---Seal
                                      Borrower                                                                      Borrower




                                                                                      RECORD OF ADVANCES
             AMOUNT                                  DATE                            AMOUNT          DATE                     AMOUNT   DATE
 Im$                                                                          (8) $                                    (15) $
 i   (2) $                                                                    (9) $                                    (16) $
     (3) $                                                                   (10) $                                    (17) $
     (4) $                                                                   (11) $                                    (18)   $
     (5) $                                                                   (12)$                                     (19) $
     (6) $                                                                   (13)$                                     (20) $
     (7) $                                                                  (14) $                                     (21) $
                                                                                                                 TOTAL $




                                                                                                                   Account#:




                                                                                                      3
                          Case 5:18-cv-04135 Document 1-2 Filed 10/11/18 Page 1 of 2




                                         REAMORTIZATION AGREEMENT

            Account Number                                     Effective Date
                                                                December 11, 2005

            The United States of America, acting through the Rural Housing Service,
            United States Department of Agriculture (Lender), is the owner and
            holder of a promissory note or assumption agreement (Note) in the
            principal sum of$      18450.00, plus interest on the unpaid principal of
              7.25000% per year, executed by STACY A WHITE                       and
            ~~~~~~~~......-~~~~--~~~·~' (Borrower) dated               June 11, 1997
            and payable to the order of the Lender, The current outstanding balance
            includes unpaid principal, accrued unpaid interest, unpaid advances and
            fees. The total outstanding balance is$      19999.64.

            In consideration of the reamortization of the note or assUlllption
            agreement and the promises contained in this agreement, the outstanding
            balance is capitalized and is now principal to be repaid at 7,25000%
            per annum at$       145.62 per month beginning   January 11, 2006 and on
            the 11st day of each succeeding month until the principal
            and interest are paid, except that the final installment of the
            entire debt, if not paid sooner, will be due and payable on
                 June 11, 2030.

           If the outstanding loan balance prior to reamortization was reduced
           by a payment which was later determined to be uncollectible, Rural
           ffousing Service will charge the account with an amount equal to the
           uncollectible payments. This amount is due and payable on the
           effective date it is charged to the account and may accrue interest
           at the promissory note rate.

           Subject to applicable law or to a written waiver by Lender, Borrower
           shall pay to lender on the day monthly payments are due under the Note,
           untii the Note is paid in full, a sum ("Funds") for 1 (a) yearly taxes
           and assessments which may attain priority over Lender's mortgage or deed
           of trust (Security Instrument) as a lien on the secured property
           described in the Security Agreement (Property); (b) yearly leasehold
           payments or ground rents on the Property, if any; (c) yearly hazard or
           property insurance premiums; and (d) yearly flood insurance premiums, if
           any. These items are called "Escrow Items." Lender may, at any time,
           collect and hold funds in an amount not to exceed the maximum amount a
           lender for a federally related mortgage loan, may require for Borrower's
           escrow account under the federal Real Estate Settlement Procedures Act
           of 1974 as amended from time to time, 12 u.s.c. Section 2601 et seq,
           ("RESPA"), unless another law or federal regulation that applies to the
           funds sets a lesser amount. If so, Lender may, at any time, collect and
           hold funds in an amount not to exceed the lesser amount. Lender may
           estimate the amount of Funds due on the basis of current data and
           reasonable estimates of expenditures of future Escrow Items or otherwise
           in accordance with applicable law.




                                                                                       Exhibit B

itGC000263156:St   l.921 tOOO
      Case 5:18-cv-04135 Document 1-2 Filed 10/11/18 Page 2 of 2




The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items. Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds and applicable
law permits the Lender to make such charge. However, Lender may require
borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds.

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the ~uncle held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency. Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property, shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums
secured by this Security Instrwnent.

Unless changed by this agL~~ment, all of the terms of the note or
assu:tnption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
inunediately due and payable and may take any other action authorized to
remedy the default.




                                                       Date
                           Borrower
                                        Case 5:18-cv-04135 Document 1-3 Filed 10/11/18 Page 1 of 1


                                                                                                                                                                                                                     FORM APPROVED
                                                                                                                                                                                                                     0MB No. OS7S-0086
 USDA-RHS
 Forni FmHA 1965~15                                               ASSUMPTION AGREEMENT                                                                                 Type of L o a n - - - - · ~ - - - - - - -
                                                                  Single-Family Housing Loans
 (Rev. 10-96)                                                                                                                                                           @        Sec. 502      D        Non Program             O       Sec. 504
rublic rtpon/ng butdm for //,it cal/rc:tlon ef /lflomu,1/.,,, Is t1t/1r1111ed to m'trag• $ ml/lllltJ ptr ruporut, lncuidlng tfu/ tllfll for mlrwlnr
1'rutnn:tlMS, Jtorrhing exi,ring dOla sourra, &athtrlng and malntainin& tlit dnta 11,tdtd, and r.omplttlng and rtvitwlnt tht r:ollttt/"11 of
1,(ormat/rm, Stnd commt/Us ugardlnt thll butrlm mltr141t or aey 0/l!Lr asptet of 1h11 colltctlon qf lr(omtat/on, /nch1dlnt ,uggutloru/or rtduc/ng
                                                                                                                                                                   1------------------
                                                                                                                                                                    Loan Number
rlrb butd,n, to U.S. Dtpo,tmtlll of Agricu/tlStt, Cf,oranct Ojfiur, srop 7602, J.l(]IJ lndt{1<ndtnct A~tnut. S.W., Washington, D.C. i02S().76ll2.
l'kllle DO NOT RETURN lhls rorm to this odd~,. Fonwmf 10 lht.loi:al USDA ojflu only )'au art /WI req1drtd ro rupond to thJJ r:olltt:1/on
of /,fol'11Wlloo un/tJs II d/Jp/ays a currtnJly valid OMJJ r:o111rci/ /tW11Mr,


         This Agreement dated             June 11, 1997                                                                                         , is between the United States of America, acting tl1rough the Rural
Housing Service (RHS) and its successors and assigns (herein called the Government, and                                                         Stacy~ White

(herein cnlled Borrower), whose mailing address is                                    761 Porter Street, Auburn, KS                                                       66402

                 The Government is lhe holder of one or more debt instrument secured by                                              ()Me   or more of the following described security instruments executed by
                                                                                _ Stacy Ann White
Case Number                ____O_Sl.l 747628                                                                                                                       , on real property described therein which is located in
       Shawnee                            County, Stare of ________K_a_n_s_a_s~---

                                                         Date
                                                                                                 ~                        --       ---·-·-~-·                Book/Volume/
          Type Instrument                              Executed                                 Office Where Recorded                                       Document Number                                      Page Number
   R     E Mortqaqe                               07/07/1993                             Shawnee
                                                                                                                        ·-                                         2816                                              000925



           In consideration of the assumption of indebtedness as herein provided and the Government's consent to this assumption and related conveyance of the
security property, if applicable, i1 is agreed as follows:
           1. Borrower hereby assumes liability for and agrees to pay to t11e order or the Government at the RHS office shown below {or other location
as may later be specified) the principal sum of _________s...i.-x__t,..y._F __i_v_e--'T...h...o.;..u...s""'........
                                                                                                             a n"'"d--"F-'ic..v...e.;;.._.;;.;H;..;;un=d;;.;;r;;.e.;;;.d.;;.:_.c.F-=o;.;;;r:..;t;..Y.__S;;.1;:;;·:;.;x'-=D'-'oc.:l::.cl=a-=r-=s;_.,;:;&
   56 Cents                                                                                                                                                                                                                               dollars
($           65 546 • 5 6                                                            ) plus interest ar the rate of_~s....e_v.e""n--a;...;n...d"'--o                                                   ...n_e--=Q..._u...a_"'r'-t'-e""r"--
- - - - - - - - - - - - - ·_percent ( ______7....:..'-=2..::5;..;0;___ _ _ _ _ _ %) per annum, payable in inslllllments as follows:

                $_ _ _4_3s-6"-'-.1;;;;;..;.7_ _ _ _ _ _ on _ _ _ _J....,..u_l...._y_l_l-",_1...9-'9_7'----------· and


           $_~_4_3__=6~·'=.1~7~-~~~~--thereaft.er on the ~----.zl:;.;;1;;.;t:;;h;;:_____ of each _ _ _ _ _ _ _m....o....n...t;....;h-'------~
until the principal and interest are fully paid, except that the final installment of the entire indebtedness evidenced hereby, if not sooner paid, shall be due
and payable           Thirty Three                    (                       33                         ) years from the date of this Agreement.

             2. Payments of principal nnd interest shall be applied in accordance with Govcmmem's accounting procedures in effect on the date of receipt of tl1e
payment. lf Borrower's paymem has not been received by the end of IS days after it is due, Borrower will pay a late charge in the amount of 4% of the overdue
payment of principal and interest.
             3. The provisions of the debt instruments hereby assumed shall, el\cepl as modified herein, remain in full force and effect, nnd Borrower hereby
assumes the obligations of and agrees to comply with all covenants, agreements, and condltlons contained in said instruments, as modified herein, as though
Borrower had executed them as of the date thereor as principal obllgors. Nothing contained herein shall be construed to release the transferor from liability on the
above described debt. instruments.
             4, Any provisions of the debt and security instruments which require that the borrower occupy the Government-financed dwelling or refinance to
another credit source do not apply to assumption on Non Program terms,
             !i. This Agreement is subject to present regulations of the Government and to its f\Jture regulations which are not consistent with the express
pro,•Wo,h=of.                                                                                                                                 ~~ ~
                                           (Co-signer)                                                                                         ( )                                          Borrower



                                                                                                                                                                                            Borrower
By~~~-----:...-~~


                                                                                                                                                                                    Account#
       Jun,.....,e,.__,l.,.l.._.,--=1=9=9..,_7_ _ _ _ _ _ _ __
Date _ _

Rl-!S Field Office Address:                      PO Box 3447, Lawrence, KS                                                     66046
                                                                                                                                                                                                          FmHA 196S.!5 (Rev. 10,96)

                                                                                                                                                                                                                   Exhibit C
                    Case 5:18-cv-04135 Document 1-4 Filed 10/11/18 Page 1 of 2



                                                                        \



                                   REAMORTIZATION AGREEMENT

         Account Number                                  Effective Date
                                                          December 11, 2005

         The United States of America, acting through the Rural Housing Service,
         United States Department of Agriculture (Lender), is the owner and
         holder of a promissory note or assumption agreement (Note) in the
         principal sum of$      65546.56, plus interest on the unpaid principal of
           7.25000% per year, executed by STACY A WHITE                       and
                       .                    , (Borrower) dated      June 11, 1997
         and payable to.the order of thetender. The ciurrent outstanding balance
         includes unpaid principal, accrued unpaid interest, unpaid advances and
         fees. The total outstanding balance is$      76282.12,

         In consideration of the reatnortization of the note or assumption
         agreement and the promises contained in this agreement, the outstanding
         balance is capitalized and is now principal to be repaid at 7.25000%
         per annum at$       ~55.39 per month beginning    January 11, 2006 and on
         the 11st day of each succeeding month until the principal
         and interest are paid, except that the final installment of the
         entire debt, if not paid sooner, will be due and payable on
              June 11, 2030.

         If the outstanding loan balance prior to reaniortization was reduced
         by a payment which was later determined to be uncollectible, Rural
         Housing Service will charge the account with an amount equal to the
         uncollectible payments. This amount is due and payable on the
         effective date it is charged to the account and may accrue interest
         at the promissory note rate.

         Subject to applicable law or to a written waiver by Lender, Borrower
         shall pay       to
                      lender on the day monthly.payments are due under the Note,
         until the Note is paid in full, a sum ("Funds") for : (a) yearly taxes
         and assessments which may attain priority over Lender's mortgage or deed
         of trust (Security Instrument) as a lien on the secured property
         described in the Security Agreement (Property); (b) yearly leasehold
         payments or ground rents on the Property, if any; (c) yearly hazard or
         property insurance premiums; and (d) yearly flood insurance premiums, if
         any. These items are called "Escrow Items." Lender may, at any time,
         collect and hold funds in an amount not to exceed the maximum amount a
         lender for a federally related mortgage loan, may require for Borrower's
         escrow account under the federal Real Estate Settlement Procedures Act
         of 1974 as amended from time to time, 12 u.s.c. Section 2601 et seq.
         ("RESPA"), unless another law or federal regulation that applies to the
         funds sets a lesser amount. If so, Lender may, at any time, collect and
         hold funds in an amount not to exceed the lesser amount. Lender may
         estimate the amount of Funds due on the basis of current data and
         reasonable estitna.tes of expenditures of future Escrow Items or otherwise
         in accordance with applicable law.




                                                                                 Exhibit D
•&COOOZl3&o,• LD211000
       Case 5:18-cv-04135 Document 1-4 Filed 10/11/18 Page 2 of 2




The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items. Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds and applicable
law permits the Lender to make such charge. However, Lender may require
borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise, Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writing, however, that. interest shall
be paid on the funds.

Lender shall give to borrower, without .charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the ·amount necessary to maJte up the
deficiency. Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property, shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums
secured by this Security Instrument.

Unlees changed by this agr.ec:ment, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
immediately due and payable and may take any other action authorized to
remedy the default.


                                                        Date [ -   2::(Jk
                           Borrow7t
                                 (,,/

                                                        Date
                           Borrower
         Case 5:18-cv-04135 Document 1-5 Filed 10/11/18 Page 1 of 2




                                  REAMORTIZATION AGREEMENT

Account Number                                                           Effective Date
                                                                               May 11, 1999

The united states of America, acting through the Rural Housing Service,
united states Department of Agriculture (Lender), is the owner and
holder of a promissory note or assumption agreement (Note) .in t~e .
principal sum of$                     18450,00, plus interest on the unpaid principal of
   7 .25000% per year, executed by STACY A WHITE~                           .. .~               and
                                               . . . . .· . 1   (Borrower) dated      June 11, 1997
ind_p_a_y_a_b~l-e_t_o~t~h-e-~o-r-d-e_r_·-o~f~t~h~e-'-'":'.L~e~nder, The current outstanding balance
includes unpaid principal, accrued unpaid interest, unpaid advances and
fees. The total outstanding balance is$                                 19154.02.

In consideration of the reamortization of the note or assumption                                                      .
                    ,         ,          ,   '"··'   _._   ... i.~~   .,,_.. "'.,."""""' ...   i-h,:,   1"111+-l=ltl\lnn,no
balance is capitalized and is now principal to be repaid at 7.25000%
per annUlll at$     129,41 per month beginning       June 11, 1999 and on
the 11st day of each succeeding month until the principal
and interest are paid, except that the final installment of the
entire debt, if not paid sooner, will be due and payable on
     June 11, 2030.

Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to lender on the day monthly payments are due under the Note,
until the Note is paid in full, a sum ("Funds") for: (a) yearly taxes
and assessments which may attain priority over Lender's mortgage or deed
of trust (Security Instrument) as a lien on the secured property
described in the Security Agreement (Property); (b) yearly leasehold
payments or ground rents on the Property, if any; (c) yearly hazard or
property insurance premiums; and (d) yearly flood insurance premiums, if
any. These items are called "Escrow Items." Lender may, at any time,
collect and hold funds in an amount not to exceed the maximum amount a
lender for a federally related mortgage loan, may require for Borrower's
escrow account under the federal Real Estate Settlement Procedures Act
of 1974 as amended from time to time, 12 u,s.c. Section 2601 et seq,
("RESPA"), unless another law or federal regulation that applies to the
funds sets a lesser amount. If so, Lender may, at any time, collect and
hold funds in an .S.'nount not to ezcaed the lesser amcunt. Lender 11:.ay
estimate the amount of Funds due on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise
in accordance with applicable law.

The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items, Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds and applicable
law permits the Lender to make such charge. However, Lender may require




                                                                                                                          Exhibit E
        Case 5:18-cv-04135 Document 1-5 Filed 10/11/18 Page 2 of 2




borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds,

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account t.o B~rrower for the excess Funds in
accoraanc::1.:1 wJ. i:n i:ne .rt::quJ..t. t:mll:'lm::~ uJ. c:1pp.L;i.cao.1.e J.aw. .1 r tne amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency. Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property 1 shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums
secured by this Security Instrument.

Unless changed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
immediately due and payable and may take any other action authorized to
remedy the default.




                                                                             Pate------
                                      Borrower
                      Case 5:18-cv-04135 Document 1-6 Filed 10/11/18 Page 1 of 2




                                        REAMORTIZATION AGREEMENT

          Account Number                                                            Effective Date
                                                                                          May 11, 1999

          The United States of America, acting through the Rural Housing Service,
          united states Department of Agriculture (Lender), is the owner and
          holder of a promissory note or assumption agreement (Note) in the
          principal sum of$       65546.56 1 plus interest on the unpaid principal of
            7 .25000% per year, executed by §TACY}\ WflITl!:                 .        and
                                                  , (Borrower) dated        June 11, 1997
          and payable to the order of th-e~.·-L-e-nder. . T~e current out~tanding balance
          includes unpaid principal, accrued unpaid interest, unpaid advances and
          fees. The total outstanding balance is$             68758,21,

           In consideration of the reamortization of the note or assumption
            .;                .   ~.;          ... _. .:~---1   ..t_   "-"'"'~"   ,..,:-,..i::.omort-.   i-h,=. nntr::i+rn,d:i.ng
          balance is capitalized and is now principal to be repaid at· 7.25000%
          per annum at$       464,54 per month beginning      June 11, 1999 and on
          the 11st day of each succeeding month until the principal
          and interest are paid, except that the final installment of the
          entire debt, if not paid sooner, will be due and payable on
               June 11, 2030.

          Subject to applicable law or to a written waiver by Lender, Borrower
          shall pay to lender on the day monthly payments are due under the Note,
          until the Note is paid in fu1l, a sum ("Funds") for: (a) yearly taxes
          and assessments which may attain priority over Lender's mortgage or deed
          of trust (Security Instrument) as a lien on the secured property
          described in the Security Agreement (Property); (b) yearly leasehold
          payments or ground rents on the Property, if any; (c) yearly hazard or
          property insurance premiums; and (d) yearly flood insurance premiums, if
          any. These items are called "Escrow Items." Lender may, at any time,
          collect and hold funds in an amount not to exceed the maximum amount a
          lender for a federally related mortgage loan, may require for Borrower's
          escrow account under the federal Real Estate Settlement Procedures Act
          of 1974 as amended from time to time, 12 u.s.c. Section 2601 et seq,
          ("RESJ?A"), unless another law or federal regulation that applies to the
          funds sets a lesser amount. If so, Lender may, at any time, collect and
          hol.:i funds in au atriuUHi. not. Lv \:.11.u-==l.l f:.hl:l lesser ctmoum;.. L~nde.L" may
          estimate the amount of Funds due on the basis of current data and
          reasonable estimates of expenditures of future Escrow Items or otherwise
          in accordance with applicable law.

           The funds shall be held by a federal agency, including Lender, or in an
           institution whose deposits are insured by a federal agency,
           instrumentality, or entity. Lender shall apply funds to pay the Escrow
           Items. Lender may not charge Borrower for holding and applying the
           Funds, annually analyzing the escrow account, or verifying the Escrow
           Items, unless Lender pays Borrower interest on the Funds and applicable
           law permits the Lender to make such charge. However, Lender may require




                                                                                                                             Exhibit F

•tHOOQI 8&9D-3•   L921 tOOO
     Case 5:18-cv-04135 Document 1-6 Filed 10/11/18 Page 2 of 2




borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writingt however, that interest shall
be paid on the funds.

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency. Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property, shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums
secured by this Security Instrument.

Unless changed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assumption agreement or the instrur:.ents
securing it, the Lender, at its option may declare the entire debt
immediately due anrl payable and may take any other action authorized to
remedy the default.




                           Borrower
                        Case 5:18-cv-04135 Document 1-7 Filed 10/11/18 Page 1 of 6



Columbian Natlonol Titre tnsuranco                                                                                        14449
                              0
               ~~fif-          ~~            •




                                          United Stale$ ~ e n l nf A&rfcul111111
                                                  Rum Housln1 Smlce
                                         MORTGAGE FOR KANSAS
THISMCII.TOAGSrSccurityln.strumfflt")bmldeon                       Jtrnil 11                    , 97 • 11),1,l
Tl!u1110r11qor ls STACY ANN mttTllt A SINGLF. PERSON
                                                                                                                  rBolrowa"J.
Thlt S-rllJ' 1nstnimcn1 Is alffll 10 tho Unll<d Sla1l:s or Amcmucdn1 lhlouJ)I Ibo llurai llowlaa Serl Ice 111' sua:e:&IOl' qm;y,
United SIiks Dtpuuiient or M)'imlturc ("Lc,,Wl, ~ addrcu b RIIIII Howitt• Sook,,, do C\:rtlralw:d Sc:rvk!n1 ~ .
Unlled SU1CS ~ , o r l\a,ku-P.O. h 66189,St. l.ollb, Mll.!ourl 631~.




LOT 1. 81..0CK 8, F!IANl<l.tM SUBDtV1StOI{ !IO, 2, IN THE Cl'lY OF AUBURN, SIIAWNl!l! COIIN'l'V,
KANSAS+



SUBJECT 't'O 'll!At. ESTATE 1-!0IITGAGE DI\T£D JULY 7, 1993, EXECUTeD IIY mcgy JO l(OLTO~
AAA TRAa;Y llOLTOH, A SINGLE PERSON TO 'Ill& FAJUmRS 110.'1£ ADIIINISTRATION, lN THE SUM
OF $6&, 950,00, RECORDED ON Jtlt.Y R,                     1993 IN BOOK 2816 PAGE 925




                                                                                                                   P,ao laf6

                                                                                            ,VOL   3131,,~Gt547




                                                                                                                                   Exhibit G
                         Case 5:18-cv-04135 Document 1-7 Filed 10/11/18 Page 2 of 6




                                      161 PORTER
                                                ,_,                                        AU!ltmN
                                                                                               lc.til
f:1AW          66402         lrll'I             ('l'!llpetty Addms"):
    TOGETHER Wlm all 1hr Improvements now Of hmaftcr erected on the J!!Opcfl)', Ind 1111 W1:mcnts.
oppuntnance,, and flxtun:.s whkh now or hereancr are I PAJ1 or lhc prol'fflll, All replacements und addhlans 1h1ll
nlio ba cove!ftd by this Sctutlty lnsttument, All oftlte foreaolna b referred lo In this Seeutliy ln$11\1mtnl at the
•Ptopffl)',•

    DOIUI.O\Vt!R COVENANTS that aomiwcr Is t1wfullr. sclltd oflhe CSllle hereby conv~d Md bu the rlalit
to grant 1111d convey the ~ 111111 thot lhe ~IIY I unencumbmd, exce11t for eneumbnmw or l"oiil,
llonower wamu,IJ 1111d wUI defend g~e111ly the title 10 the l'topeny against ull claims end d~ands, 1111,Jcct le> 1111y
cneumbr1111ccs or fffilrd,
     mts SECURITY INSTRUMENT combines uniform covcnanu (GI' national IISd and non,unlrorm c~ven1111ts
w!d1 limited ~latlans by Jurlsclktlon to comti!Ulc • uniform security l11.11n1mcnt coverin11 real propcny.
     UNIFORM COVENANTS, 1311110wu and Lender covenml and tgice Ill follows:
      I, Payment cir Prlnclp•I and Interest; Prepayment ind Late Charca. Borrower sl111l Ffl:lmptly pay when
due Ille prfnclpol of and Interest on the debt cvldenctd by the Noto 111d 1111)' prll!lllymcnt 1111d ltto dm'&ES due under
the Nole,
     2, f'undt for TciuJ and lnsunnee. SubJ"I 10 a~pllublc law or 10 11 wrl«en walnr by M'l!clct, Bomiwtr
shill P.&Y lo Lender on the clay monlhty pa)'mcnts 111'11 due under the NOie, until Iha Note Is pld In full, II sum
("Funiu; for. (a) ~ly wes and uswmcnll which may attain prtllrily over this S«urUy lrutrumcnl as a ltcn on ·
lhe Propel1)'l (b) y.wly lweholcl P4)111t111S ot srou11d rents iin Ilic !'rl)pelty, If 1111)'; (el )'C&l:ly huanl or pnipclj)'
tnsunncc premiums: 1111d (d) ywly l!ilOd lllllllallCc pmnlums, If 111y. Thm l1cms ft/e e.111lcd •£Krow llcms."
Lender may, at llllY time, collect 1111d hold 1"1111ds In M 1mounl not 10 axettd lhc mulmum amount a lender tor a
r~emlly rel41Cd mon110&11 IOlUI m;iy ~utrc for Bom11vei's escrow occ:ount under the rcdc111I Real Estate Sctdtmt:11!
                                                                        f
l'n>Ccdum Act or 1974 as amended rrom ll'!lc 10 llmc, 12 u.s.c. 2601 et 11:q. ("RliSPA"), unleu 111olhcr law or
fcdeni1 reaul111lon lh11111pplle.s to the funds ICIS ~ lmcr 11J11DU11t. r so, t.crulcl' may, al any time, cotlect M4 hold
~uml.l In 111111111oun1 not to exceed the lll$Set unount. Lender may cstlmlle lh~ 111nount or Funds due oa lhc bulf or
cuntnl doll and reasonable citlmatcs er cxprndllllres of fullm Escrow Items ot olhm¥1so In -oruancc with
applicable law.
     The Funduhall he held by II ftdltlll ai:mCY (lncludlns I.ender} er In III l11S1lru1lon whc,se dcposlu lllC lrmind
by II fcdeml -acnq,, ln.1tn1111en1alhy. or entity, Lcndu sliall •pplY Ifie Funds 10 JIA)' lhc l!serow Items. under ml)'
no1 charge Bonower for holding 1111d •pplyrng lhe l'unds, 1111nually 111111l~nll the escrow acr:ount. or vcri~lns lhc:
Escrow Items, unlm t.c:ruler pays Borrower ln!elfll on 1M Funds 1111d uppllcablc law ~l!s Lender la !Mice such a
charge, ltowc:ver, I.ender may require Oom,Wc:r 10 ~y a enc-time cbargo far III lndepc:rufenl real estllt we
rcponlns service used by !.endit In connmlon with this I~, unlw applieablc liw provides olhcrwbe, Unless 1111
agreement ls made or nppllcable law requires lntc:re.st 10 bci paid, Lcndci shill not bci rcqulml IQ ~y BoR"Ow" Ill)'
Interest er eomfn&ll on ilic Fundt, Borrower llJld Le11dcr may     oara   In wri1hl1, l10W11Yer, that lnlmSI shall be ~a
on the Funtb, Lender shall &Ive to Bllrrnwer, wlthou1 cl!Al'lte, nn 1111nual 1ffi>IJnlins or lhe Funds, showfnil ~ts
and debits to the Funds 1111d lho pu~Jt: fpr whld! each dcfllt to the Funds wo.s mildl'. The Funds are pli:itged u
nddlltonal leM!ty for 11l 1ums ,~nil by this s«urlty l111111lme:it.
     ltlhc Ful!lb held by Lender exceed the l!fflounts pcnnlttcd to be held by 1ppl1cablc IIIW, Lendetshill 1wi11111 to
Donower for lhe ctl!CW funds In 1CC11rdme11 with the l!ltlllrentcnts or 1ppllublc lllw, tr lhe amount or the l'unds
held by Lender 11 nny lime 11 not 111fflclent 10 ~y Ille Esmi,v Items when due, M11det may so nodly lJoR'OWIII' h1
wrltlnii. and, In such case Borrow« shall~>' to 1,;cii~cr Ille amounl n ~ 10 mike UP. the dltlklellc:y, Uom,wer
shall make up lhl, dcllclcncy In no more lli111 twelve monthly pu)'!llcnts. nl l.endtl'a sole illscrct(Oll,
     Upan pa)'!l1cnt In Ml of all 1um1 secured bY this SffllrilY lnslnl~I. I.ender shall promptly relbnd to
Uoltllwer Ill)' Funds held by I.ender, If LcndCf shall acquire or 1ell lhe ~ y 1Rer acc;lm.tlcm 11nder ~anph
22, t.endcr, prior to !he a~bltlon or Ale or !he Prop¢rtY., wll !PPJy any f'unds held by M11der Gt llie time or
acquisition or ulc 111 n ~redlt nplNt the '11rns $Rllred tiy tlili Sccurll)' lnsuument.
     3, Application or P•ymt111J. Unlci,s ~Pfllltablc lGW er Lendci'a rc11ul.i11lons provlclc D!hcrwbe, all payments
m:clvcd liy Lender 111\der parq1tphs 1 111d 21MII be apptlcd In tho rollowlna order of oriorlty: (I) 10 adwices for
the pl'W!l'Yallon or protection o(lhc l'roprny orcnrOlffllle11I oflht, lien: (2) to 1wucd ln1em1 due under the Nate;
                                                                                                               Ptsc2cf6


                                                                 vOL3131,m548
                        Case 5:18-cv-04135 Document 1-7 Filed 10/11/18 Page 3 of 6




(l) ta prlncll'l!I due under the Note; (4) 10 amounts rcqulltd (or lhc eruow ltclllS under parngnaph 2; U) to Int<'
charges and olhor fees 1111d chl!Qles.
      4, Ch•IJlctl Llcnt. llortawcr shall P.OY all lllm, wcumcnis, cbft!Jlc:s, llncs and lmposi1lons aurlbu!Able 1!1 lhe
 Property which may IUllln Jl!'lorlly over ihlt Security lnllrumeni. ai,d lwchold !ll}menu or sround ffllU, If any.
 borrower sh:111 piiy Ihm olitl&otlon1 In the m11nJ1Cr ptavlded In patilJ112ph 2 or Ifnot paid In lliat m1111ner, Borrower
 shall pay lhllffl on lime dli«lly 10 the Jlffl:OII owed p:1ymcnl. DMowcr $hA1l pn,mptly furnish to Lender nil nodccs
of M1ount1 to be paid under this panJllllph, If llOl'IOWrt makes Ihde paymcnu dlrccdy, 13ctiowcr shill promplly
 lllml.lh to Lender i,:cclpts evidencing Ille p:1)'1l'lcnu,
      Borrower 1hall promptly di$ch1111c 1111y lfcn which hos r.rlarlly ovrr this Security ln111\Jmen1 unfcs, Lender lw
n;ttcd In wri1lng to such llen or Borrowl?f: (a) ogrcu In writing to tha pa)'lllcnl oflhe obligDllon secured l>Y. lhc lien
In a manner amptnblc 10 I.ender; (b) conteil.l In good fnllh lhe lien by, or deft:nds aaalns1 cnrmemrnt otlhe lien
In, lcsot procccdln;s whkh In the Lender's 1111lnlon apenllo lo i,M'~nc the cnrortcmcnl of lhc lien; ar (c) s«utu
r101111he holder of tha llcn on asn:emC11t Jlltlsr11Cto!}' 10 lcndersubonllnallns the lien ra thfs Sccurlly lnllnlmcnt. Jr
Lcnlkr chlcnnlnes thnt any ~ of the l'ro~nY. Is 1ubj«t to II llcn whfdi may o!Ulln p1lorlty over this Sccurhy
ln11rumen1, Lcndct mn)I. give llorrow•r a notice ldenllfying lhc llcn. ~nowcr Jh11I sa1flfy the lien 11r talce one or
more of the 1ctlonuct tonlt abo\'1! wllhln ten (IOJ ib)'Sol'lhc cMn11 ofnolltc,
      llcrrowcr shnll pny co Lender such ,..,, and Olhcr chnrgc:J 11.1 may now or hcr(IJftCf be rrqulml by rcgutatlons
of lender, Md pay or rclmbun~ Lender for all of Lcndrr's rw, ell.Ill, 1111d c~pcnsu In connection with ony Ml or
panlot rclcllSC orsubordln11lo11 afthfs lns1n1men1 or1111y olhr b'uluUetlon nffcc1Jnn the propcny.
     5, Uu11rd or l'r,,perly lnsurncr. Borrower 1lillll ke-tp the lmP!'o\·cm•nb now c~btln11 or hm,antt er«tcd
11n the Pru~ny Insured ngaln.sc loss by fire, hnz:uds Included wllhln the term ·c~tcndcd covmge• 111d any olhrr
ha.wds, Including Roods or flC10dln11, for whkh Lemle, rcqqf,w lnsurancv. 'thf.l liuu11111cc m;lt !lit mnlnllllned In
the Dl!lounu and for the period, 1h01 Lmdu rc'l'!lrel, The Insurer erovldln1 the Insurance sh11l k chllffll by
Borrower 1ubjcc1 to Lender's approval which Jh1!1 not !,a Umc."UOnatily wlth~eld. Ir Uomiwcr falls lo malntlln
cova1211:c dcmlbed nbovc, Al I.ender's up1lon Lcndtr may oblllln cO\'cro;c to prott1:I Lender's rlghl! In the l'topcr1f
(IU!'SUMI ID pMllgntph 7.
    AU lruutanco p0Udc1 Md rcncwaiJ shall be In II ront1 accc~blc to Lender and ,hall Include • si.ndard
mon11nacc elllusc. Lender shall have lhc tf&hl 10 hold the i,oliclt1 ni1d renewals. ir Lender rcqulm. llotr0wcr shall
promptly alvc 10 Lender nil re«lpU of114loptfflllum11111d renewal notkcs. In the event arlou, &)fTOWtt slutll glvc
 prompt notice 10 the lnsu11111cc c;urler Md l.mdcr. l.tnckr moy mal(c proof or loss Jr not made promp1ly by
  Dotrowcr,
        Unle!s Lender and Dorrowcr ollieiwlsc · ~ In wrltlns. IIISUrllnce procccds shall bc applied to mtoratlon or
 ~Ir or the 1'1opc11y dctmngcll, If the rcslonulon or rCP.,?ir 11 economl=lly fe41Jbtc 1111d lcnde1'1 scairiry Is not
 li:is.11cd. If the teJIOllltlon or rcp1lr ls nol cconomlenlly fetulble ar Lendc~, RCUril)' would bo luscncd, lhc
 ln1u1t111cc procetdJ shall be oppllw to Ille,um•   st1:11n:II bylhb Seturicy lnstrummc. wh11hcr or no11hcn due, wllh
 IIIIY. u~ccu p~IJ 10 Dorrowcr. rr llorn>wcr oblndons the l'ro~ny, or docs not ll.fl1wcr wllh!n thiny (JD) day, o
 nolkc from Len~cr thot lhe Insurance clllrlcr has olTcffll 10 1e11tc II claim, then Lender ffl3)' ~ollce1 the lnsul'D!lcc
 pmcerds. lender may we the ptoeeeds 10 ~Ir or rei10rc the l'ropcc;ry or 10 poy sum, secured by this Security
 ln11rumen1, whether or nol then aue. The thlny (JO) cby ~riod will liellln whe11 the notke ls clvi:n.
        Unlw Lender and Uorrow,r otherwise 1p In wrl1ln11, 1111)' opplleatlon or procetd$ to principal !hall not
c•tcnd or po.11~ne tht due dltc of the monthly 113yr111:n11 rcr~ to Iii P'!fo'~ph, t 1111d 1 or elron&c the lll!lounc or
the J»~cnts, Ir after ac1:4ferallon lhc l'!OPfflY Is IICl(Ulrcd !>Y Lender, DllffllWct'J right 10 any lnlUl'IIJWe polfclN
nnd p111md1 mu1tln11 rrot11 d111111&c to the i'to~y prHII' to the "qul1hlon shall pw to l.rnder lo the cxccn1 of the
sums 1ecu~d by lhls S«url!f lrutrumenl lmmcillately prior lo the 1~uf.llllon.
        6, l'mcrtalton1 Malncenancc., a11al l'ml«tlon or lhe Property; Uormwrr'I Lean Apr.llcallan;
 Lu1chotd1. llorrowcr slioll not ll=troy, d.omaac or lm~lr the l'n>peny, allow the l'roP.Cfl)'. lo dctcifot111e or
 commit wns1c on the l'ro~y. Dam1wa 1holl malnlQln Ille lmpnwt111en1$ In good ~sir 111il make rctialn rcqu1' "
 by Lender. Borrower shAII comply with 1111 laws onll111111cei. Md rci;ulallons 1rrec1111a the Propc!'ly, llorrowcr shall
 be In derault If any (ot(cllure acllon or ~ctdlns. whether ~Ml or crimln11I, Is begun 1h11 In Lcndei's &ood f~llh
Judgment could l't!$Ull In rotfefture of the l'ropcrty or otherwise materiGII)' lmp.ilr lhe lkn crell<'d by this Sffllrhy
lnstrum«nl or l.cndcr'J security lnlercit. Borrower ma)! curt such 11 dc(4ul1 b)' cawing lhc octfon or pro(ffilln11 io
 be dlsmlned wllh a rulfn~ thal, In l.endt:1'1 good falrh itc1tnnlnatlun, P.r<'Clud!IS forl'citutc oflhc Botrowtt's intm:tt
 In the l'topcity or olhcr mlllcrlml lm~f1111ct1t oflhe tren c~tcd by 1h!s Security lnstrumenc or 1.tn&Ws securiiy
 ln1e~1. Dorruwer $hall also be In dcraull lfDorrower. dutl~g the !cart 1ppUc.111lon l'foctU, aavc 111!1crially fallc or
 lnaccunue lnfonnatlo11 DI' Jllltemenu ·10 Lender (or fail~ 1a provide t.i:nder with any matttlal lnfarmlllan) rn
conncctl1111 whh the IOIIII evidenced by the Nole. If this !i«urily lns111m1tn1 l.v on o lc.uehold, Borrower !hall
comply wllh nll the pn,vlsfc,ns of1hc ll'llle, lrBomiwcr acqulru rec till~ lo the l'rupcny, cbc lewhold and the fee
lltlc 1~1111101 mcrce untc:s.s Lender 11rcu 10 lhc mctger In wtltln1,
        7, rrorecllon of Lender'• RIJhts In Che l'rop,;rty. lfOomiwcr falb 10 perform tho ~vcn1111u and o~enu
eonllllned In this Stt11rlly tnwument. or lhcn: Is • les:il ~ln11 th:it m•y sli:nllkantly IIIT¢el Lcndtt'J rlshts rn
die Pl'llpel1y (such u.s II proceeding In bankNP.lC)', JH11bile. rDf con~cmnal!on or fanehur,, or 10 cnrorce liws or
rci:ulotlons) 1 the11 Lender may do 1111d pay forwh.,te\·et b neeW111)' lo protect the VAiue ofthe ~ and lender's
rights In the Propcny. Lcndet's nctlans may Include payln11 any 1um1 secured by ~ lien whkh htu orll)' over chis
Smull)' Instrument, 1ppcot1n11 fn court, p11ylng rwonobfc nuumcys• fce:1 Md cn1mn11 on the pert)' to muc
                                                                                                              P;tgcl of6

                                                                              VOL   313frm549
                             Case 5:18-cv-04135 Document 1-7 Filed 10/11/18 Page 4 of 6




  ,cpatrs. Allhouall Lender may lllke 1c1ton under !his f!Ml~P.b 7, l.endcr Is not required to do so.
        Atty nmounlS disbursed 1iY Ltndcrundcr 1hls par;igr1ph 7 $hall become 1ddhlon1l deb! ofl3om>wcr scaircd by
  this Sccur!ly Jns1r11mcnl, Unfrss Bcrt0wcr and Lender aarcc 10 olhcr ttnns or ~ymcni. lhcsc amaunt.S 1holl beilf
  Interest f111m the dA!c of disl>U~ment QI the Nole m1e and shall be p.,y1blc, wit~ Interest, ul)lln nutk:c from Lmdct
  10 Borrower rcqueiUna ~)'TI!tnt.
        8, Rennancln,:, I( DI any llme It shall oppeur to Ltnder 11!a1 Uonower may be able 1n ab11ln I loan from n
  responsible coopenillve or privl!le ~redll 10urce, at rca.ionabte nles Jnd terms for 1011111 ror simllar purposes
  Borrower wlll, upon the Lendtt's regue,1, •rply far and accei,11uch loan In wfflclcnt 11mo1m1 10 p.,y the nalc and
  1111y lndcbtedni:ss secured hcrcbY In l\ilL
        9, lnsp«tlon. Lendor or fis oaent IMY mak, rusonobte entries u~n and {ns~tlons oflhe Ptopcny. I.ender
  shnll 11lve llamlw•r nollce 1111~c Umc or or prior lo an l11,1~lo1n~lrylng rcuont~le cause for the lnspeeilon.
        10, Condomn•Uon, The ~ecds or any 11watd or elQlm for d11111agu, dircel or co~u,;otlll, ln coMetdon
  with ~ny ,ondcmnotron or other taking or any pll.lt cf 1hc Pl1lpcny, or for convey.incc In l{C;ll or condemn1Uon, m
 hmby 1111lgm:d and sholl be pnld lo Lender, In the llffill of11 tah!l 111klna of the Propeny, tho plQ('ffils shall be
 oppllcd ta Ille sums S«tlrcd by this Seeurlly lnslnimonr, whcdler or n,11 then due1whb any c~eess paid 10 Sorrower,
   In thecvcnt ar n pmlml laklns or1hc Properly In which Ille fair matkl:l volue of111e Propcny lmmcdfolcly before the
  tnklllg ls C!!UDI 10 ar i:rmcr.lli1111 lh~ nmount or th• sums secured by 1h11 Stcurlty lns11111111:111 lmmedla1ely before Ille
  toking, unlm Borrower Md l.c11dcr othcrwlsc att,:c In writing. Ilic sums s«Ured by this Security lnAAimtnl slloll
  be reduced by 1he 11n1oun1 of1l1c procffil1 mulllpl{cd by tlte followln11 (111C1!an: (1) the 10111 an1oun1 of the sums
  recored lmmcdlntcly befora- the !Okins, dMdtd by (b) Ilic fair market value oflhc l'topc:ny Immediately before tile
  lllklng. Any balonco shllll b<: p.1ld 10 D0rra11•r. In lhe cve111 or n p:!!!lll 1~fns or Ilic l'roperty rn which the fair
 mnrflcl v~1ue of the Pro~ lmmcd1A1cly bcforv the taking Is tm than the amount of the sums murcd htrvby
  lmmcdlblc1y beforv lhc ta1clng1unltu D01TOWer 11nd Lcnil<=r olherwlse a~e ln wrlling or unlcu •ppllcable 1111
 otherwise provides, lhc proc«os shalt be applied,~ lhe sums tc(Urcd by lhb Sc(Uril)' truuum,mt whether or no1 lhc
 sums lll'C then due.
        trlhe Property Is obnndoncd by borrower, or If, allcr nollcc by Lcn<lcr lo Borrower that the condcmnor orrcrs
 to make an owilfd or JCtdo II clnlm for damages, (l(irrower rolls to R$pond lo under within lhlny (JO) dJy, •Rcr lhe
 dote the notice ls given, Lender fl aulhorlw! 10 collcc:t 1111d apply lite rnicccds. al Its uptkin, e{lhcr lo rtstor.itlon or
 h!palr of Ille Propcnr. or to lhc sum$ muted by lhb St:c11rll)' lntllWll•nt, 11hethcr or not then Jue, Unlm Lmdcr
 nnd llorrower othi:iwlsc a;itc In wrlllng. cny 1pplleadon or proceed$ 10 prlne!p:il mall not cxtmd or postpon, the
 due date of the montli!y r,:i)'!Tlcnts refcmd 10 In pl!l!Qn,phs I Md 2 or chan11e lhe amount ofmh l'IY!!ICnu,
        11, Borrower Not Relmcd; rorbe111111tc lly wder Nol• Watnr. Extension of tltc time far ~ymcnl or
 mlldlncatron of11111or1lm1fan o(tlic sum, ~,cd liy this S~rity ln11Nmcnt pied '2Y l.cndct ID BotTOwer and
 any 1umuor In lntere11 ofllotTOwc:r shall nol opcra1c 111 ttlwe the lllb1111Y of lite ori11tnal Qom:,wct or Bomiwds
 successors In ln1eresL Lender lhmll nol bf !Cl:)Ultrd to ,ommenec proceedings apliUI any J11c«U4r In {ntcic:st or
 rerwc ta t11tend time rat pay:ncnt or 01herwtsc modify 1U11onlwhm otthe sum, St!CUrcd by this Securil)' lnstn1mcm
 by rc111on 11f111y dtmand made by the orlg{IQI 8om,wer or 13omiwei's l\lcci:ssors In ln1m111. Arly fOfbeo.rance by
 Lmder In exercising any riaht or remedy shall not be II waiver or or preclude 1h11 cxmbe or1111y rl&hl or remedy.
        ll, Succcuon and A»le111 ll(J11aij1 Jo1~1 and Several Lltiblll1y1 Co-1lgnen, The covmnnlt ;ind esmmenlll
 ofthl1 Security lrntnuncnl shill bind and bco•llt lhe successors 111d wll!ll ort.cndet 1U1d Sonowcr 1ubJcct la the
 provisions or i,mn.nph 16. Borrowci'i c0Ytt11111Ll and qm.mentt sllall beloln1 and several, Any 8orrowcr who
 co-signs tltls security ln1tn1men1 but docs not execute the 'Note: (1) b co,1fp1lng 1hls Sm.lril)' lnsuummt only to
 monaaac, Jll'A!\I and convey 1h11 Bomiwcl's Interest In lite Propci:tY undc:r the tem11 of this Sccurlcy lnstn1mC111: (b)
 Is not pcrionalll' obllga1cd to pay tho sums secured by this SWnil)' lcuttUmenu and (e) IIJ'C'IIS th&l Lender and 111y
                                                           °'
 other Bonowcr may ll(ee 10 Clltend, modify, forbw' mw 1t1y accommocl41loru wl1h ~ to lho terms orthrs
 Sccuri!)' ln111umcn1 or tltc Nole wllllout lhal Borrowet'J ccn"nt.
        13, Notices, Any notlct!a Bonvwer P."lvldtd for In thlJ Securl.tY 1nsuumcn1 .shall be alve11 by delivering !I or
 by mamn, II by first clw mall unless app1~blc lllw ~ulm use of 1t1Dll;er mC!hod. The notlc, shall bc dlrte1cd
 to the PlaJH111Y Addri:u or 1111)' olhcr ~d.drW Sonowcr desli:natu by n11llc:e to Lender. An'/ nod;e to Lender wll
 be slvcn by first clw m•U to Lendefs ad~ ltlted hctcln or              "'f  oilier tddim I.ender dc.sl&ftala !iY ng1!ce to
 Borrower. Any notice provided (or In lh{t s«urity Instrument shnl 'be' deemed to have h,«11 given to Som,wcr or
 Lender when given a.s provided In tltlJ p1n1anJll!.
        14, Gavnnln1 t;aw; Scvcrab11l1y. This Se4:urlty IIIIIIUmcnl shall be lll!Vetne,I b)I fcdml 11111, In lhc tvC'ftt
 that MY provision or d1u1c of this Sccurll)' l1111n1mcn1 or the Note ~onOlclS wllh applluble la"!', J11eh conllh:I shall
 not &ffecl o!lm provlrlans of this Sc:eurity ln11111mtn1 or lho Note which cun be alvtn elTect whnOllt lhc connlctln&
r, rovlslon. To this ,;nd lhe provlslans or tltls Security ln1t111men1 o.nd the 'Nole arc dcclmd 10 be severable. Th&
· nsll'Ument shall be subJtc1 lo the present reau111lons of Lender, ud to Its f\11uro TCgulatlons not Inconsistent wllli
 the cxpms provisions fitroor. All paw111 nnd agt11cln l)Anlcd In thl1 lnllrllmm1 11111 coupled wllll en lnlmst 111d
 •re lmvoc:-tilc b~ dc:nlh cir olherWlkl 1111d lht risha and remedies provtdfd fn 1h1J ln1uument art cumulilt!V4 10
 remedies provldcil by law.
        15. borrowrr'1 Copy. Borrower •cknowled&es rct:clpl of one conformed copy of the Note ai,d ar lhb
 Securl!Y lnstrumenL
        16; Tnnsrcrorlhe Property or• e«ncnclal 1ntc!e$1ln Bornnnr, 1'411 or MY po,rt orlhe !'ICPelf)' ou.ny
 lntcml In It I, lc:iued for• term gn:1111!1' lhM three (3) yenn, lw.ed w!lh 1111 up1lon to purchase, sold, or 1ran1rmtt1
                                                                                                                  Pa;,4 ors


                                                                         voL3f31~.m550
                              Case 5:18-cv-04135 Document 1-7 Filed 10/11/18 Page 5 of 6




 (or I! 11 beneficial Interest In Oorrowct Is sold or 1111111rc1TCd And Bom,wer Is not a n11un.l ~!'$On) without I.enders
imor written consent, Lender m,y, nl Its option, "quiff lmmi:d!Ale payment In run or nit sumJ secured by lhls
 ~rlty lnstiumcnt.
       11, Nondlmh11lutlan. Ir Bonowcr lntCflds 10 nll or rmt lhe l'tol'fflY or any pin of II and has oblaln~
 I.ender's conKnl to do so (a) nchllcr Bllmiwcr nor anyont alllhorfzcd 111 act for Borrower, wlll ttl\l$e 10 nea01I11e
 ror 1he JO let or {C!lllll or the !'rope?)' or wlll Ollltl'Wlsc m1kc unav1llablc or deny lite Property to 1111yanc because or
race, color, rellgton, se~ ntllonal orl11ln, l,nmlleap, aac:, or ~lllal Jll!Ut, 1111d (b) borrower lffll&lllld a.s lllellal
and herehY dlscl1lms and will nol comply wllh Of 11tcmp1 to cnrorcc 1111y ruulcllve cuvtnll\lS on dwcllln1 relnllilg
to nice, co1or, reH1lon, m, natlonnl origin, handtcap, age or fM1Illal 1ta1u1.
       IS. Sale ot Nale; Cl\1n11e of Loan Servicer, The Note ot o panJAI lntemt In lhe Nole (loaclher wilh lhlJ
Sccut!ty Instrument) may be sold one ot morci times wllhOIII prior nollct 10 BoJTOwcr, Asate may ruult In II chan~e
In the cntllY 0:nown 11S ihc •1.0111 Smtccl") 1h11 calfccu monthly ~)'lllcnlS dutt undtr the Note 1111d lhb Sccuniy
                                                                                                       or
 Instrument. There olsa may be! ona or more chnn11esor the Loan SCl'Vli:cr unrcilalcd 10 a sale lite tlote. lflherc !J
o chan;c oflhe Lo1111 Servicer, llo1T11wcr will be given wrlnen n111lcc or11ic ehanse In aecatibrtca with J1111811ph 13
obova and ap1111cab!c l,w. The nollcc wl11 state the name 111d address or the ntw LOAII Servicer 1111d lhc addrffl lo
whkh p1}'lllen1S should be mndc,
      19, Uniform Ftdnal Na11.Judlcl1I Fortdotun. Ira untronn fedetal mm,Jgdfdal foreclosure hlw 1ppll1;11blc
11> forccl0$ure or this securi!Y lnsuumcnt Is el\Ql:ltd, Lender shall have the oplfon to foreclose 1h11 lnsll'Umcnt In
accordance with such rcderal pmcedurc,
      lO. HnarclaUJ Sub111nc111, Uorrowe, shall nol Cl111$C or ~nnlt thc prcseni:e, uv:, dbposal, stora&e, at tcleAJc
of any ltawdollJ wbsUU\ccs on or Iii lhc rn,pcny, The premilng witl'flcc shall not apply 10 lhe presence, use, or
Storage on Ille Ptopcny ar mall qu11111ltle1 of hlWll'dous subsu.nccs 1h11 m 1cnmlly l'COJJ!ltcd lo be apJ!l'OPlf&te
10 nannnl ""ldcntltl uses and 1011111lnten1111cc oflhe P~y. BOfflJWct shall 1101 do, nor allow anyon, e!Je io do,
cin)1hlna 11ffce1ln1_ t h e ~ lh111 IJ In vlolllllon ohny fcden.l.1t111c, or IOCJ1l <!ttvlnr.1111ffllll law or rogulaUon,
      Donowershnll promp1ly i:tvc Lender wr!ttCfl nollce ohny ln1'CStlgatlon, claim, dcrnand~llwsult ot other action
by any aovc11U11en111t or rt_BUIB~ •&ency or private p:iny lnvalvln ihe l'loptny and any                     ous subst1111ee ot
cnvlranmcn1ol law or rcis111a1lon or which Oom,wer has ae111al kno                   Jr aorrowcr lwn1, or s notlncd b)' any
11ovcmmcntal or rcaulolOI)' authority, that any removal or other rem                    or any hmrdous s11lmin= a!Tcellna
ihc l'topeny h neCfflll)', ilomwer ilillll promp1ly cue J11 neccua,y                    1ct!Gn1 In IC(Oldanca with 1ppllcabla
tnvlronmental law IUld rcgul4IIOIIS,
      As used Ill this Plllll111DJ1h "hu.iaidous 111b111nccs" lll'C thoso su"*nci:s defined u lo~lc or hmnlou1 subs\llrl«s
by envlronmc1111il law 1111d the foltowlng subs11111ci:s: &!150llnc, ~Clllkl1e, other llanlmablc or toxic peuoleum
pio<lucts, toxic ~stlcldd And hctb~ldcs. vulatllt solvenu, mlllerlills conllllnln& ubeslas or ronnaldcllyde, 1111d
iadloacllva matcnels, As used In th!J par11g111ph, "cnvl11111111cntal law• ntWII federal law, an4 regulations and laws
and tc11ul11lon1 or the Jumdtdlon where the Ptoper1Y Is loeatcd that relate ta h&alth, sareiy or cnvironmcn111
p1111cctlon,
      lt, Crau Collalcrallzatlon, Default hereunder sholl eorudtute derwlt under any olhet real C$lllte tecuril)'
lnm11ment held by t.cndcr 111d executed or llllUmcd by Dorrower, and dera11lt 1111der i,ny Dthct such security
lnslnlmcnl shllll cal\Slltule delhull hcrcundl:r,
        NON,UNIFOJtM COVENANTS, Bolt0Wer and Lender fln1ller CllYcnllll Md ..:,te u followt:
        n. SllOUt.b DEFAULT occur In lhe pcnonnanec or dlsdl~c or 1111y obllllllon In lh!J lnltn11nmt or
$CC11rcd by this lnstrumei11, or should the panics named ai B01T11Wet dlo or be declaretflncompctmt. or mid any
one or lite p1.t1les 1111111td u Dom:lwer be dlscha,vd In bankl\lptcy or dec:llmt III lnsotveni. or mah an mlllJllllcnl
fDf lite beliefit or crtdllors. Lemler, .i Its option, with or wlthOIIC notice may; (n) dechte Uiuntlre 1111ount unptld
under tho note and any lndeb1i:dnm ID l.cridcr ltmby uMCll lmmedlalely clue ind pa)'llile, (b) fl!C' the ac;ount or
D01T11wer Incur and pay TU1on1ble eitP.C"SCl rar rcll'!_r or maln1e11111ce or ind tab ~Ion o(.11~1110 or rent lhc
Pl'llJI.Cl1Y, (c) upon nppl!Cllllon by it anil Producllon of llt!J IIUlltlmcnt, without oilier evidence arid wlllta1U 11Dth:c 11r
hew& or Jald appHc,tlor,, h•vc n iecelver a~lnled ror lhe ~ . with 1ht uiulll pOWCn or rccclvcn In lib
cam, (d) fomlose 1h11 bulNment l$ pn,vlded hcrcfn or by law, .nd (e) t11force .ny and all olhu rights and
remcdlcspmvlded herein or by present or fbture laws.
       ll, The. P11Kccds or romlosurc sale shall be applied In the followlna ordet to lilt paym,ml oft (1) costt 1111d
expenses Incident 10 cnfotclna or C0111P.l.vln1 with Ilic JlrDVlsl0111 hCROf.i (II) any lllfor llw IClfUlrcd by •~ or a
comp;tenl COW1 10 be so paid, (e) Iha i!ebt evidenced i,y the note and I I lridcb1i:dnas 10 Lender secured hmby,
Cd) lnrcrlor Hens or mord ~111rid by law or II compe1cn1 COIU'f to be so paid, (e) at Lendet1 op1lon, all)' other
Indebtedness of Borrower awlna lo I.ender, and (f) 111)' bllillcc lo Bonowrr. Al (oteelosurc or oilier sate of all ot
tnY part or tht pniptny, tender 111d Its aaents may blil and ~IIIK &1 a lhll&ct 1111d may pay 1.mdci's $lwll or
lh, purchuc prlec by Cltdltlna such amount on 111y deb!s or 13omiwer owing to Lender, In ~ Ol'dU pn:sc:ribed
obovc.
        2., Bonowcr aa,ees lh:sl "'11der wlll not bcJ bound by tnY PICSQII or Muie sw law,. (a) pl'Ol!klfnft for
~luatlon, opJ!llllal, homeslad or ucmpllon or the pl'!)pCI!)', (b~lbltlns malnt&n11Ko or III IICllan or a
dcnclcn!')' Juaamcn1 or lbnl1ln1 lhci IJllllUnt lbmof or !ht dma                In whlc:li ium action musi bo llroul!li. (c)
P.~rlbtna any olhtt limitations, or Cd) llmltlna lhe c:Ondltlons wh l.cndct m.,y by rcsulallon lmpise, lnclll!llila
ilia lnlemt rm II ffll)' cti,.ige, u • condlllon or lf>l'l'D\'lnl 11r1111fer or the ~ to a new Bcmiwer, Boll'IIWCf
                                                                                                                   Pl&t5of6
                                          Case 5:18-cv-04135 Document 1-7 Filed 10/11/18 Page 6 of 6



If'   f'    i




                CXP.JCUIY w.lvcs lhe benent or 111)' mh Slllt laWt. BOll'OWcr hereby rcllnqul.shcs. waives, 1111d convey, all rights
                Inchoate or consummate. of d~t, dowcr *M cu~.
                     2!. ltldtl'J Id thb Sffllrlty f11tlrumcnt. If one or more ridcn arc cxeeu!Cd bY Bl11TOwer 111d =rded
                to&clhu wllb !his Securi&y hulnlmcnt, the covcnanls and ~cnts or ui:h rider w.tr bet lncolJIOraud lnu, and
                shall amend and supp11mcnt Iha eov;r,an\s ind Jl!fWI\Cffll orlhb Security Jnslnlmcn1 as lflhe ridel(s) we1e I i,.tt
                of this SeM!ly lnlll\JmcnL [Chi:clc eppllcabtc box)
                     C Condomlnl11111 Rider           O Pluned Unit Development Rider         C Olhcr{s) {~ll'y)

                    av SIGNING llELOW, Bom!Wcr ~ I s and 181:CCS IC Ille ICtffl1 and covenanlt conllln~ In 1>#111:S I Uuvuah
                6 orlhb Security lns11Umenll!.11d In MY ridm,)(ccutcd b)' llorrowcr 111d IGOl'ded wllh lhb Security hutrumc:nl


                                                                         s~~n'7~~-:vt\~1cE'                                [SEALI

                                                                              - - - - - -...........,...,....._...[Sl!At.J
                                                                                                         Btll'Tl1Wtl'


                STATE OFIUI_N_w
                             ______ } :                                                ACKN0WL£DGMENT
                COUNiY Or     Sh111me11



                    0111hb      11\th            dayor _ _J_u_ne_ _~_l_9_97_ _.,bermm....__ _ _ __
                            ......P_u_bl_t_c_ _ _ _ _ _ ___,personally1ppcam.......,._ _ _ _ _ _ _ __
                _11_n_ot_11_ry
                _ s_t_Ale..Y_An_n_llh_i_t11_ _ _ _ _ _..,.1J1d                 n/n
           ,,,,.•'IYll§lltbowl1daed lh11_8_h_e_ _ Cllecuted the rorcgolng bulnlmcnl u __h_er___ voluntMya.t
    ,."' ~,e ;.:. c.o·•.t";
 ~. . ~ ·rMl~"'d"           ...,
~qi'.,.,             ""i.r./,,.\
i ,'NOTARY\ \
! { -~~0(1r>o ) 5
\ \P}$p,\-tf,.. j
 1-,., 4).1 ...........,,. fl.,..". ...
     1,     .,./(.111t.~'r.z:... expite,_4.;..-..;.4-.9:..;;8_ __
        •,,,,,m,r.tllll""'""cn1




                                                                                      . VOL   3131,m552
                        Case 5:18-cv-04135 Document 1-8 Filed 10/11/18 Page 1 of 1



 Form RHS 3550-12                                                                                                                      Fonn Approved
 (10-96)                                                  United States Department of Agriculture                                      0MB No, 0575-0166
                                                                  Rural Housing Service
                                                                                                                      Account#:
                                                  SUBSIDY REPAYMENT AGREEMENT
I. As required under Section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with Section
502 of the Housing Act of 1949, is repayable to the Govenunent upon the disposition or nonoccupancy of the security property.
 Deferred mortgage payments are included as subsidy under this agreement,
2. When I fail to occupy or transfer title to my home, recapture is due, If I refinance or otherwise pay in full without transfer of
1itle and continue to occupy the property, the amount of recapture will be calculated but, payment of recapture can be deferred,
interest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated but will
not be released nor the promissory note satisfied until the Government is paid in full. In situations where deferment of recapture is
an option, recapture will be discounted 25 % if paid in full at time of settlement.
3. Market value at time of initial subsidy$ 84, ooo. oo Jess amount of Rural Housing Service (RHS) loans $a4, ooo, oo    less
amount of any prior liens $              equals my/our original equity$            , This amount equals o. o        % of the
market value as determined by dividing original equity by the market value,

4, If all loans are not subject to recapture, or if alt loans subject to recapture are not being paid, complete the following fonnula.
Divide the balance of Joans subject to recapture that are being paid by the balance of all open loans. Multiply the result by 100 to
determine the percent of the outstanding balance of open loans being paid.
5.                         months                                         Average interest rate paid
                           loan                                 1.1       2.1        3.1        4.1        5.1        6.1
                           outstandin                1%         2%        3%         4%         5%         6%         7%      >7%
                               0 - 59               .50        .50        .50        .50        .44        .32        .22        .11
                              60 - 119              .50         .50       .50        .49        .42        .31        .21        .11
                             120 - 179              .50        .50        .50        .48        .40        .30        .20        .10
                             180 - 239              .50        .50        .49        .42        .36        .26        .18        .09
                             240 - W9               .50        .50        .46        .38        .33        .24        .17        .09
                             300    .
                                   359              .50        .45        .40        .34        .29        .21        .14        .09
                             360 & up               .47         AO        .36        .31        .26        .19        .13        .09
6.    Calculating Recapture
        Market value (at the time of transfer or abandonment)
      LESS:
            Prior liens
            RHS balance,
            Reasonable closing costs,
            Principal reduction at note rate,
            Original equity (see paragraph 3), and
            Capital improvements.
      EQUAfS       . ' Val ue. (lfth'1s 1s
           . pprec1at10n                ' a positive
                                               '. val ue, continue.
                                                              .     )
      TIMES
          Percentage in paragraph 4 (if applicable),
          Percentage in paragraph 5, and
          Return on borrower's original equity (100% • percentage in paragraph 3).
      EQUALS
          Value appreciation subject to recapture. Recapture due equals the lesser of this
          figure or the amount of subsidy received.
Borrower


                                                                                                       Date


Public reporting burden for this r:o/lection of information is tstimated to m•erage 5 minutes per response, including the tim~ for reviewing insrrncrionr, searching
exisring data sources, ga/hering and malmaining /he data needed, and completi'ng and reviewing //re collection of information. Send r;onunents regarding this
burden estimate or any orher aspect of this coUection of lnfonnat/011, including suggestions for reducing this burden, to U.S. Department of Agriculture, Clearance
Officer, STOP 7602, 1400 lndepencence Avenue, S. W., Washi11g1on, D,C. 20250-7602. Plense DO NOT RETURN this form lo this address. Fonvard 10 the
local USDA office only. You are nor required ro respond to this col/ectio11 of injonnario11 unless ir displays a currently valid 0MB control number,

                                                                                                                                          Exhibit H
